PER CURIAM.
Ceres Marine Terminals seeks review of the Benefits Review Board’s decision and order affirming the administrative law judge’s denial of special fund relief under § 8(f) of the Longshore and Harbor Workers’ Compensation Act, 33 U.S.C. § 908(f) (2000). Our review of the record discloses that the Board’s decision is based upon substantial evidence. See Ceres Marine Terminals, Inc. v. DOWCP, No. 01-841 (BRB July 17, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
The petition for review is accordingly.

DENIED.